Name: Regulation (EEC) No 2049/75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8.75 Official Journal of the European Communities No L 213 /37 REGULATION (EEC) No 2049/75 OF THE COMMISSION of 25 July 1975 on special detailed rules for the application of the system of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty form of goods not covered by Annex II to the Treaty were laid down by Commission Regulation (EEC) No 2637/70 ( 10) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 1807/75 ("); Whereas Regulation (EEC) No 2637/70 also lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times ; whereas experience has shown that its composite nature can make it difficult to administer ; whereas , therefore, in the interests of clarity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/ EEC (*) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 665/75 (2 ), and in particular Article 16 (6) thereof ; Having regard to Council Regulation No 122/67/ EEC (3 ) of 13 June 1967 on the common organization of the market in eggs, as last amended by the Act of Accession (4 ), and in particular Article 9 (3 ) thereof ; Having regard to Council Regulation No 359/67/ EEC (5 ) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 6*68/75 (6), and in particular Article 17 (6) thereof ; Having regard to Council Regulation (EEC) No 804/ 68 (7 ) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (8), and in particular Article 17 (4) thereof ; Having regard to Council Regulation (EEC) No 3300/74 (9 ) of 19 December 1974 on the common organization of the market in sugar, and in particular Article 19 (4) thereof; Whereas special detailed rules for the application of the system of advance fixing certificates established for certain agricultural products exported in the Whereas this Regulation should comprise those provisions peculiar to certain agricultural products exported in the form of goods not covered by Annex II to the Treaty which are required for the application of the system of certificates for those products ; Whereas such provisions either supplement or derogate from the provisions of Commission Regulation (EEC) No 193/75 ( 12 ) of 17 January 1975 laying down common detailed rules for the application of the system _ of import and export licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinions of the Management Committees for Cereals, Poultrymeat and Eggs, Milk and Milk Products and Sugar,(!) OJ No L 117, 19 . 6 . 1967, p . 2269/67.(2 ) OJ No L 72, 4 . 3 . 1975, p. 14 . (3 ) OJ No L 117, 19 . 6 . 1967, p . 2293/67. (4 ) OJ No L 73 , 27. 3 . 1972, p. 14 . ( 5 ) OJ No L 174, 31 . 7 . 1967, p . 1 . ( # ) OJ No L 72, 4 . 3 . 1975, p . 18 . ( 7 ) OJ No L 148 , 28 . 6 . 1968, p. 13 . (8 ) OJ No L 74, 22 . 3 . 1975, p . 1 . ( # ) OJ No L 359, 31 . 12 . 1974, p . 1 . ( 10 ) OJ No L 283 , 29 . 12 . 1970, p . 15 . ( ») OJ No L 184, 15 . 7. 1975 , p . 33 . ( 12 ) OJ No L 25 , 31 . 1 . 1975, p. 10 . No L 213/38 Official Journal of the European Communities 11 . 8.75 HAS ADOPTED THIS REGULATION : concerned which corresponds to the target quantity of the basic product entered in section 10 . Article 4 1 . A certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the fifth month following that of issue. 2. However ( a ) with regard to :  barley exported in the form of beer (heading No 22.03 of the Common Customs Tariff),  milk powder, obtained by the spray process, of a fat content of less than 1-5% by weight and of a water content of less than 5% by weight (PG 2), used for calculating the export refund on casein (subheading 35.01 A of the Common Customs Tariff), and caseinates (subheading ex 35.01 C of the Common Customs Tariff),  milk exported in the form of lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages (not including fruit and vegetable juices falling within heading No 20.07 of the Common Customs Tariff), containing milk or milk fats (subheading 22.02 B of the Common Customs Tariff), the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 until the end of the eleventh month following that of issue ; (b ) with regard to poultry eggs in shell , fresh or preserved, other than for hatching, used in calculating the export refund on ovalbumin (subheading ex 35.02 A II a) of the Common Customs Tariff), the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 until the end of the third month following that of issue ; ( c ) with regard to milk powder, obtained by the spray process , of a fat content of less than 1-5% by weight and of a water content of less than 5% by weight (PG 2), used for calculating the export refund on the following goods falling within subheadings 18.06 D and 21.07 F of the Common Customs Tariff : Article 1 This Regulation lays down special detailed rules for the application of the system of advance fixing certificates established by Article 6 of Regulation (EEC) No 2682/72 0 ). Article 2 Certificates shall be applied for and issued in respect of a single basic product. They shall contain a description of the goods in the form in which that basic product is to be exported. Two or more descriptions of goods may be shown on the same certificate only where their exportation attracts the same rate of export refund in respect of the basic product in question. Article 3 The application for a certificate and the certificate shall contain : (a) in section 12, a description of the goods to be exported and the number of the Tariff heading(s ) or subheading(s ) within which they fall , as shown in Annexes B and C to Regulation (EEC) No 2682/72 ; however, when the rate of refund on the basic product for which the certificate is issued varies according to the Tariff classification or the characteristics of the goods to be exported, the certificate shall show the exact nature of these goods and shall specify the subheading of the Common Customs Tariff within which they fall ; (b) in section 6, the nature and, in sections 10 and 11 , the quantity expressed in net weight of the basic product listed in Annex A to Regulation (EEC) No 2682/72 for which the refund is to be fixed in advance, such nature and quantity being established in accordance with Article 1 (2 ) and Article 3 ( 1 ) to (3 ) of that Regulation ; in sections 7 and 8 respectively, the description according to the nomenclature of the Common Customs Tariff and the Tariff heading number of the basic product for which the certificate is issued ; (c) where Article 5 applies , in section 12, in addition to the information specified in (a), the quantity expressed in net weight of the goods (!) OJ No L 289 , 27. 12 . 1972, p. 13 . 11 . 8.75 Official Journal of the European Communities No L 213/39 CCT heading No Description  'Target quantity'  'quantitÃ © indicative'  'anslÃ ¢et masngde'  'Richtmenge' 18.06  'quantitÃ indicativa'  'geschatte hoeveelheid' The certificate may be used only for an amount not exceeding that quantity . Chocolate and other food preparations containing cocoa : ex D. Other, in powder or granules (with the exception of preparations for the manufacture of ice-cream, flavoured and/or coloured, and chocolate milk crumbs) containing 20 % or more by weight of lactose less than 11% by weight of milk ­ fats , in immediate packings of a net capacity of more than 2-5 kg Food preparations not elsewhere specified or included : ex F. Other, in powder or granules (with the exception of preparations for the manufacture of ice-cream flavoured and/or coloured, and improvers for baking) containing 20 % or more by weight of lactose and less than 11% by weight of milkfats, in immediate packings of a net capacity of more than 2*5 kg 21.07 The obligation to export shall be fulfilled when the quantity of the basic product to be known as the 'definitive quantity' corresponding to the quantity of goods fixed for supply by the agency inviting tenders has been exported. The parties concerned shall submit the relevant evidence to the agency which issued the certificate. 2 . Section 13 of the application for the certificate and of the certificate itself shall state the destination. The issue of the certificate shall make it obligatory to export to that destination . the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regu ­ lation (EEC) No 193 /75 until the end of the thirtieth day following that of issue . 3 . In cases where the quantity for export proves greater than the target quantity, the agency which issued the certificate shall at the request of the party concerned issue one or more supplementary certificates . The supplementary certificate shall contain the same details as the original certificate, except with regard to the quantity and the date of issue . In addition, section 2 shall contain one of the following endorsements :  'Supplementary certificate' Article 5  'certificat complÃ ©mentaire'  'ekstra forudfastsÃ ¦ttelsesattest'  'Zusatz-Vorausfestsetzungsbescheinigung'  'Titolo complementare' 1 . Where the conditions of an invitation to tender issued by armed forces stationed in the territory of a Member State but not coming under its flag fix only approximately the quantity of goods to be supplied, since the quantity that will in fact be supplied can be determined only at the end of the delivery period provided for in the invitation to tender, the certificate relating to the basic product exported in the form of such goods shall be issued for the quantity corresponding to the quantity of such goods (to be known as the 'target quantity') as fixed approximately under the terms of the invi ­ tation to tender. In such cases one of the following endorsements shall be entered in section 12 of the application for the certificate and of the certificate itself : v  'Aanvullend certificaat' 4 . Where the definitive quantity is less than the target quantity as indicated in the original certificate and in any supplementary certificate or certificates, the security corresponding to the balance shall be released . No L 213/40 Official Journal of the European Communities 11 . 8 . 75 5 . The provisions of the first subparagraph of Article 18 (2) of Regulation (EEC) No 193/75 shall not apply to certificates issued in accordance with this Article. Article 6 The amount of security for certificates shall be as set out in the following table : Amount in u.a./100 kg net of basic products CCT heading No Description ex 04.02 A II 0.50 1.00 ex 04.02 A II ex 04.02 A III ex 04.03 04.05 A I b) 10.01 10.02 10.03 10.04 10.05 B Milk powder, obtained by the spray process , of a fat content by weight of less than 1.5 % and of a water content by weight of less than 5 % (PG 2) :  Exported in the form of casein or caseinates  Exported in other marketable forms Milk powder, obtained by the spray process , of a fat content by weight of 26% and of a water content by weight of less than 5 % (PG 3) Concentrated milk, of a fat content by weight of 7*5 % and of a dry content by weight of 25 % (PG 4) Butter of a fat content by weight of 82% (PG 6) Poultry eggs in shell , fresh or preserved, other than for hatching, exported in the form of ovalbumin Wheat and meslin (mixed wheat and rye) Rye Barley Oats Maize (other than hybrid for sowing) Hulled rice Milled rice Broken rice Wheat or meslin flour Rye flour Cereal groats and cereal meal of durum wheat Cereal groats and cereal meal of common wheat Beet sugar and cane sugar, solid Lactose, containing, in the dry state, 98.5 % by weight of the pure product (PG 12) Molasses, whether or not decolourized 1.00 1.00 3.00 1.00 0.50 0.50 0.50 0.50 0.50 0.50 0.50 0.50 0.50 0.50 0.50 0.50 3.00 1.00 0.60 10.06 A II 10.06 B II 10.06 C 11.01 A 11.01 B 11.02 A I a 11.02 Alb) 17.01 ex 17.02 A II 17.03 11 . 8 . 75 Official Journal of the European Communities No L 213/41 Article 7 1 . Article 1 , in so far as it concerns certain agricultural products exported in the form of goods not falling within Annex II to the Treaty and Articles 53 to 56 of Regulation (EEC) No 2637/70 are hereby repealed. 2. All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Articles of this Regulation. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 Sep ­ tember 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission